FILED
                                                                            IN THE OFFICE OF THE
                                                                         CLERK OF SUPREME COURT
                                                                                APRIL 14, 2022
                                                                          STATE OF NORTH DAKOTA




                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                               2022 ND 82

John Clark Bridges,                                 Petitioner and Appellant
     v.
State of North Dakota,                              Respondent and Appellee



                         Nos. 20210351 & 20210352

Appeals from the District Court of Burleigh County, South Central Judicial
District, the Honorable Bruce A. Romanick, Judge.

AFFIRMED.

Per Curiam.

Kiara C. Kraus-Parr, Grand Forks, N.D., for petitioner and appellant;
submitted on brief.

Tessa M. Vaagen, Assistant State’s Attorney, Bismarck, N.D., for respondent
and appellee; submitted on brief.
                              Bridges v. State
                         Nos. 20210351 & 20210352

Per Curiam.

[¶1] John Bridges appeals from district court orders summarily dismissing
his applications for postconviction relief as untimely and for lack of a genuine
issue of material fact. Bridges argues he was entitled to an evidentiary hearing
because there were genuine issues of material fact regarding his claims of
newly discovered evidence. We conclude that Bridges’ applications for
postconviction relief were not filed within the two-year statute of limitations
under N.D.C.C. § 29-32.1-01(2). We further conclude he has failed to raise a
genuine issue of material fact of newly discovered evidence, which if proved
and reviewed in light of the evidence as a whole, would establish that he did
not engage in the criminal conduct for which he was convicted. See N.D.C.C.
§ 29-32.1-01(3)(a)(1); Johnson v. State, 2015 ND 7, ¶ 7, 858 N.W.2d 632.
Accordingly, we summarily affirm under N.D.R.App.P. 35.1(a)(6) and (7).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1